

116 HR 7494 IH: Broadband Adoption and Opportunity Act
U.S. House of Representatives
2020-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7494IN THE HOUSE OF REPRESENTATIVESJuly 6, 2020Mr. O'Halleran (for himself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to establish a pilot program to increase access to internet-capable devices through public-private partnerships, to establish best practices for States and Indian Tribes for reducing the barriers to, and increasing the adoption of, broadband internet access service, and for other purposes.1.Short titleThis Act may be cited as the Broadband Adoption and Opportunity Act.2.Internet-capable device access pilot program(a)Pilot programNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish a pilot program for the purposes of using public-private partnerships seeking to—(1)refurbish internet-capable devices; and(2)establish or carry out one or more donation, lending, or purchasing programs that increases access to such refurbished devices to individuals that do not have internet-capable devices. (b)ApplicationTo be eligible to participate in the pilot program under this section, a public-private partnership shall submit to the Assistant Secretary an application, in such a form and in such a manner as the Assistant Secretary may require. (c)CriteriaIn determining whether to approve an application submitted by a public-private partnership under this section, the Assistant Secretary shall consider, in addition to other such criteria as the Assistant Secretary determines appropriate— (1)the ability of the public-private partnership to—(A)refurbish internet-capable devices; and(B)establish or carry out one or more donation, lending, or purchasing programs that increases access to refurbished internet-capable devices to individuals that do not have internet-capable devices; and(2)the extent to which the public-private partnership demonstrates in the application—(A)organizational experience in—(i)refurbishing internet-capable devices;(ii)identifying individuals that do not have internet-capable devices; and(iii)providing training and end-user support to such individuals as part of a comprehensive digital inclusion program; and(B)the ability to establish or carry out one or more donation, lending, or purchasing programs that provide refurbished internet-capable devices to individuals in a county that the Assistant Secretary determines has a significant need for internet-capable devices.(d)Determination of significant needFor the purpose of determining whether a county has a significant need for internet-capable devices under subsection (c)(2)(B), the Assistant Secretary may consider relevant data provided by the American Community Survey or the Federal Communications Commission. (e)DurationThe Assistant Secretary shall carry out the pilot program under this section for a period not longer than 5 years.(f)ReportNot later than 180 days after the termination of the pilot program under this section, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives, and make available to the public, a report on the efficacy of the pilot program, including—(1)any outcome measures used by the Assistant Secretary to determine efficacy;(2)the efficacy of public-private partnerships participating in the pilot program under this section in—(A)refurbishing internet-capable devices; and(B)establishing or carrying out a donation, lending, or purchasing programs that provides refurbished internet-capable devices to individuals that do not have internet-capable devices; and (3)any barriers that prevent or hinder access to internet-capable devices, as identified by the Assistant Secretary. (g)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Assistant Secretary to carry out this section $50,000,000 for fiscal year 2021, which shall remain available until expended.(2)Administrative costsNot more than 5 percent of the amount appropriated under paragraph (1) shall be used for administrative expenses.(h)Public-Private partnership definedIn this section, the term public-private partnership means a partnership between at least two entities, which may include the following: (1)A private sector entity.(2)A nonprofit organization.(3)A library.(4)A community anchor institution.(5)A provider of broadband internet access service.(6)An appropriate State agency (or in the case of an Indian Tribe, the tribal equivalent of an appropriate State agency). 3.Development of best practices(a)In generalNot later than 18 months after the date of the enactment of this Act, the Assistant Secretary shall, in consultation with the Federal Communications Commission, States and Indian Tribes, and the entities described in subsection (b), develop recommendations for States and Indian Tribes (and any political subdivisions thereof, respectively) on best practices for reducing the barriers to, and increasing the adoption of, broadband internet access service within the respective State or Indian Tribe (or any political subdivision thereof, respectively), including best practices for—(1)determining how to increase the adoption of broadband internet access service among individuals (including individuals with disabilities) in different educational, racial, ethnic, socio-economic, and age groups; (2)developing informational strategies for individuals (including individuals with disabilities) in different educational, racial, ethnic, socio-economic, and age groups that help such individuals identify, and understand how to qualify for, low-cost broadband internet access service programs;(3)determining how to assist libraries, community anchor institutions, or nonprofit organizations in establishing or expanding technical training programs for individuals (including individuals with disabilities) in different educational, racial, ethnic, socio-economic, and age groups, to learn skills to use internet-capable devices to access services or accomplish tasks; and (4)identifying the appropriate data metrics to use to measure the adoption of broadband internet access service within the respective State or Indian Tribe (or political subdivision thereof, respectively). (b)Entities describedThe entities described in this subsection are as follows:(1)Community anchor institutions.(2)Libraries.(3)Appropriate State agencies.(4)State educational agencies.(5)State library administrative agencies.(6)Nonprofit organizations.(7)Cooperative organizations.(8)Private sector entities.(9)Providers of broadband internet access service.(10)Bureau-funded schools.(c)Development of best practicesIn developing the best practices under subsection (a), the Assistant Secretary shall identify, and include in such best practices, any resources available through the Broadband USA program of the National Telecommunications and Information Administration that a State or Indian Tribe (or political subdivisions thereof, respectively) may use for the purpose of increasing the adoption of broadband internet access service within the respective State or Indian Tribe. 4.DefinitionsIn this Act:(1)Adoption of broadband internet access serviceThe term adoption of broadband internet access service means the process by which an individual—(A)develops skills necessary to accomplish common tasks using broadband internet access service; and(B)obtains daily access to the internet through broadband internet access service.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)Appropriate State agencyThe term appropriate State agency has the meaning given the term in section 706(a) of the RAY BAUM’S Act of 2018 (47 U.S.C. 1504).(4)Broadband internet access serviceThe term broadband internet access service has the meaning given that term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.(5)Bureau-funded schoolThe term bureau-funded school has the meaning given the term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).(6)Community anchor institutionThe term community anchor institution has the meaning given the term in section 54.5 of title 47, Code of Federal Regulations.(7)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(9)Internet-capable deviceThe term internet-capable device means a desktop computer, laptop computer, tablet computer, or similar device that is capable of connecting to broadband internet access service, either by receiving such service directly or through the use of Wi-Fi.(10)LibraryThe term library has the meaning given the term in section 213 of the Museum and Library Services Act (20 U.S.C. 9122) including only—(A)a public library;(B)a public elementary school or secondary school library;(C)a Tribal library; and(D)an academic library.(11)RefurbishThe term refurbish means the process to repair the condition of or update the software of an internet-capable device in such a form and in such a manner so that such device is capable of accessing and performing tasks or services through broadband internet access service.(12)StateThe term State means the 50 States, the District of Columbia, and the territories and possessions of the United States.(13)State educational agencyThe term State educational agency has the meaning given the term in section 300.41 of title 34, Code of Federal Regulations.(14)State library administrative agencyThe term State library administrative agency has the meaning given the term in section 213 of the Museum and Library Services Act (20 U.S.C. 9122). 